Robert Edmonds Executor to the Last will & testamt of George Foxwell deceased plaint. agt James Robbinson alias Robertson of blew point alias Scarborough Defendt in an action of the case for non payment of Fifty pounds in Fish & wheate according to the sd James his Specialty or ingagement under his hand bearing date the .24th of august. 1671. as may appeare; which sd debt or payment was due or to bee paide the 24th day of June next after the date of the saide Specialty for twenty five pounds of it & the other twenty five pounds was due or paiable the 15th of October. 1672. as appeare by sd Specialty & due interest of the aforesd Summe for not being paide in due time is here [311 ] claimed & other due damages according to attachmt Dat. March. 9th 16 74/75 . . . the Jury . . . founde for the plaintiffe twenty five pounds Sixteen Shillings six pence damage according to bill & costs of Court Forty Shillings & eight pence.
Execucion issued May: 14° 1675.